Citation Nr: 1611554	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome, claimed as secondary to right little finger crush injury with residual scar.

2.  Entitlement to an initial compensable rating for right little finger crush injury with residual scar.

3.  Entitlement to service connection for depression and anxiety.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2012, August 2012, September 2015, and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   

In February 2014 the Veteran provided testimony before the undersigned.

In March 2015, the Board remanded the issues entitlement to service connection for carpal tunnel syndrome, claimed as secondary to right little finger crush injury with residual scar, and entitlement to an initial compensable rating for right little finger crush injury with residual scar, for further development.

The issues of entitlement to service connection for depression and anxiety, sinusitis, and sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right carpal tunnel syndrome did not have its clinical onset in service, is not otherwise related to active duty, and has not been attributed to the Veteran's service-connected right little finger crush injury with residual scar.

2.  Throughout the period on appeal, the Veteran's service-connected right little finger disability was manifested by various signs and symptoms, to include pain, numbness, incoordination, and limitation of motion, which resulted in functional loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability rating, but not higher, for the service-connected right little finger disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard notice letters were sent in October 2010 and June 2012. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in February 2011, July 2012, August 2013, and April 2015.  The examinations, taken together, are sufficient evidence for deciding the claims decided herein.  The reports are adequate and based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110. 

To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran contends that he has carpal tunnel syndrome that he believes is related to his service connected right little finger crush injury.

Evidence

Evidence of right carpal tunnel syndrome was noted in diagnostic testing in August 2010.

On VA examination in February 2011 the Veteran reported his carpal tunnel syndrome symptoms began ten years earlier.  

A July 2012 VA examiner, a physician, opined that the Veteran's diagnosed carpal tunnel syndrome is not caused by his service connected right little finger crush injury with residual scar.  The examiner stated that carpal tunnel syndrome is a diagnosis that is caused by entrapment of the nerves to the hand that occurs in the wrist area.  "As a result the crush injury to the fifth finger could in no way be implicated in the present carpal tunnel syndrome.  It is my opinion that it is less likely than not that the carpal tunnel syndrome of the right hand was incurred in or caused by the crush injury to the fifth finger of the right hand that occurred in the military.  It is also my opinion that the carpal tunnel syndrome is less likely than not proximately due to or the result of the service connected residuals of fracture, crush injury, dislocation of the right fifth finger."

An April 2015 VA examiner, a physician, opined that the Veteran's carpal tunnel syndrome was less likely than not proximately due to or the result of the service connected crush injury right little finger.  The examiner noted that the median nerve is not affected by a crush injury of the fifth finger; the fifth finger is innervated by the radial nerve.  Further, the examiner stated that the carpal tunnel syndrome was not aggravated beyond its natural progression by the right fifth finger crush injury because the crush injury is "independent and separate.  The finger was treated properly and has healed."

Analysis

The medical evidence confirms that the Veteran is currently diagnosed with right carpal tunnel syndrome.  Thus, the dispositive issue in this case is whether there is a nexus between this disability and military service or a service-connected disability.  The Veteran avers that his carpal tunnel syndrome is related to his service-connected right little finger crush injury.  

The Veteran is certainly competent to report the onset, nature, and severity of his carpal tunnel syndrome symptoms.  He has indicated that the symptoms began in approximately 2001, and worsened in 2008.  Carpal tunnel syndrome was diagnosed in 2010.  However, as a layman without the appropriate medical training and expertise, the Veteran is not competent to provide an opinion on a complex medical matter such as the etiology of this disability.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that service connection for carpal tunnel syndrome is not warranted.  In reaching this conclusion, the Board finds that the most probative medical evidence of record establishes that the Veteran currently has right carpal tunnel syndrome that is neither caused or aggravated by his service connected right little finger disability.  VA examiners' opinions dated in July 2012 and April 2015 opined that there is no relationship, either causative or by way of aggravation, between the service connected crush injury of the right little finger and the carpal tunnel syndrome.

The Board finds that the July 2012 VA physician's explanation that carpal tunnel syndrome is a diagnosis that is caused by entrapment of the nerves to the hand that occurs in the wrist area as opposed to the little finger area, and the April 2015 VA physician's distinguishing between the nerves that affect the little finger versus the carpal tunnel, are highly probative and persuasive as to the issue of causal nexus in this case. 

The VA examiners, both physicians, were fully informed of the pertinent factual premises of the case from a review of the claims file and consideration of the Veteran's medical history.  The physicians reviewed and discussed the Veteran's medical history.  Their opinions are supported by a fully articulated, well-reasoned analysis and are consistent with other objective evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295.  

In sum, the preponderance of the evidence is against finding that the Veteran's carpal tunnel syndrome was incurred in or is etiologically related to his military service or his service-connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  Accordingly, the claim for service connection for carpal tunnel syndrome is denied.


Increased Initial Rating

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.

The Veteran smashed his right little finger in a door during service in 1992.  In May 2012, service connection was granted for right little finger crush injury with residual scar.  A noncompensable disability rating was assigned under 38 C.F.R. §4.71a, Diagnostic Code 5230.  Under this Diagnostic Code, a noncompensable rating is assigned for any limitation of motion of the ring or little finger regardless if the affected hand is dominant or minor.  This rating code does not provide for a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230. 

A 20 percent disability evaluation is warranted for an amputation of the little finger with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a.

Diagnostic Code 5227 (Ring or little finger, ankylosis of) is a potentially alternative diagnostic code.  Under Diagnostic Code 5227, a noncompensable disability rating is assigned for unfavorable or favorable ankylosis of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. §4.71a, Diagnostic Code 5227 (2015).  A note to this diagnostic code instructs to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  With respect to amputation, under Diagnostic Code 5156, disability ratings are assigned for amputation of the little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2015).

Evidence 

A December 2010 treatment record noted that the Veteran had a fused distal interphalangeal joint of the right little finger.  There was no tenderness to palpation there.  

On VA examination in February 2011, the Veteran reported pain and numbness in the right little finger.  He stated that he had no feeling in the tip of the finger.  On examination, there was a scar of the distal portion of the right little finger.  This was noted to result in subjective loss of sensation of the fingertip.  There was mild restriction of range of motion of the distal interphalangeal joint.  The fingers of the right hand could all reach the proximal crease.  His hand grip strength was normal.  Metacarpal phalangeal flexion was 90 degrees without pain.  Proximal interphalangeal joint flexion was 110 degrees without pain.  Distal interphalangeal joint motion of the little finger was reduced to 40 degrees with pain at the end range.  The Veteran could extend all finger joints to zero degrees without pain.  There was no change in active or passive range of motion during repeat motion testing and no additional loss of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.

A May 2012 X-ray showed old boxer fracture and ankylosis of the right fifth distal interphalangeal joint.

On VA examination in August 2013, the Veteran reported symptoms of numbness with writing, tingling, loss of feeling, weakness, and pain described as cramping.  He used Motrin or Advil as needed.  The Veteran reported that his finger disability made him work slower and less productive in his construction work.  On examination, there was evidence of limitation of motion of the right little finger.  There was no gap between the thumb pad and the fingers.  There was a gap of one inch or more between the right little fingertip and the proximal transverse crease of the palm in attempting to touch the palm with the fingertip.  There was no objective evidence of painful motion.  There was no limitation of extension of the right little finger.  The Veteran was able to perform repetitive use testing, and there was no additional limitation of motion post-test.  There was tenderness or pain on palpitation.  Right hand grip was 5/5.  There was ankylosis of the right fifth proximal interphalangeal joint in full flexion.  This did not result in limitation of motion of other digits or interference with the overall function of the hand.  There was no functional impairment of the little finger such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  The examiner indicated that there was no scar associated with the right little finger.

An August 2014 disability benefits questionnaire completed by an occupational therapist noted that the Veteran could oppose his thumb to his pinky but not to the base of the pinky.  There was a three centimeter gap between the thumb and base of the pinky.

On VA examination in April 2015, the Veteran reported numbness in the right little finger.  He reported no flare-ups.  On examination, there was no objective evidence of painful motion.  There was a gap of one inch or more between the little fingertip and the transverse crease of the palm in attempting to touch the palm with the fingertip.  The Veteran was able to perform repetitive use testing, and there was no additional limitation of motion post-test.  The examiner described functional loss in the form of less movement than normal and incoordination.  There was ankylosis that left him unable to flex the distal interphalangeal joint.  There were no scars related to the little finger condition.  The examiner noted that keyboarding and writing were made difficult by the service connected little finger disability.  There was no functional impairment of the little finger such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  

Analysis

Upon review of the evidence of record, the Board concludes that, resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability rating, but not higher, for the Veteran's service-connected right little finger disability have been met.

As noted above, under Diagnostic Code 5230, a noncompensable disability rating is assigned for any limitation of motion of the little finger and no higher disability ratings are available.  As such, the Veteran has been in receipt, throughout the period on appeal, of the maximum schedular evaluation permitted under Diagnostic Code 5230 and an initial compensable disability rating is therefore not warranted under this diagnostic code.

Under Diagnostic Code 5227, a potentially alternative diagnostic code, a noncompensable disability rating is assigned for unfavorable or favorable ankylosis of the ring finger for the minor finger and no higher disability ratings are available.  

The Board finds, however, that an initial 10 percent disability rating, but no higher, is warranted for the Veteran's service-connected finger disability throughout the period on appeal when considering functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness, weakened movement, excess fatigability and incoordination and pursuant to 38 C.F.R. § 4.59 (2015), it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

The evidence demonstrates that the Veteran has functional loss in the form of pain, numbness, incoordination, and limitation of motion of the right little finger.  Based on this functional loss, entitlement to an initial 10 percent disability rating for the Veteran's service-connected right little finger disability is warranted.  

A review of the rating schedule, however, indicates that there are no other applicable diagnostic codes that would permit a disability rating in excess of 10 percent.  The Board notes that a note to Diagnostic Code 5227 instructs to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  An evaluation as amputation is not warranted, as the August 2013 and April 2015 VA examiners noted that the functional impairment of the Veteran's finger was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

In conclusion, the Board finds that, resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability rating, but not higher, for the Veteran's service-connected right little finger disability have been met and to this extent the Veteran's claim is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2015).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The pain and limitation of motion are contemplated by the schedular rating criteria.  Even if these symptoms were not adequately considered by the schedular rating criteria, referral for consideration of an extraschedular rating is still not warranted, because there are no other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The record does not show, and the Veteran does not assert, that he has missed a large amount of work due to his right little finger disability or that there are periods of hospitalization or other symptoms indicative of an exceptional or unusual disability picture. 

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
However, since the Veteran has not asserted that he is unemployable due to his service-connected right little finger disability, and there is no evidence of such, Rice is inapplicable.  Consideration of a TDIU is not warranted. 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  An initial disability rating of 10 percent, but no higher, for the service-connected right little finger disability, is warranted. 


ORDER

Service connection for carpal tunnel syndrome, claimed as secondary to right little finger crush injury with residual scar, is denied.

An initial disability rating of 10 percent for right little finger crush injury with residual scar is granted, subject to the laws and regulations governing the payment of monetary benefits. 






REMAND

In a September 2015 rating decision the RO denied service connection for sinusitis and sleep apnea.  The Veteran filed a notice of disagreement on those issues in October 2015. 

In a November 2015 rating decision the RO denied service connection for depression and anxiety.  The Veteran filed a notice of disagreement on that issue in November 2015. 

A statement of the case (SOC) has not been issued with respect to these issues, and the appropriate Board action is to remand the issues to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case (SOC) addressing the issues of entitlement to service connection for sleep apnea, sinusitis, depression and anxiety, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  Return these issues to the Board only if the Veteran perfects an appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


